Citation Nr: 0329428	
Decision Date: 10/28/03    Archive Date: 11/05/03	

DOCKET NO.  95-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness. 

2.  Entitlement to service connection for a left knee 
disability, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for a right knee 
disability, including as due to an undiagnosed illness. 

4.  Entitlement to service connection for arthralgia of the 
shoulders and elbows, including as due to an undiagnosed 
illness. 

5.  Entitlement to service connection for a stomach 
disability, including as due to an undiagnosed illness. 

6.  Entitlement to service connection for psychological 
impotence, including as due to an undiagnosed illness. 

7.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness. 

8.  Entitlement to service connection for sinus bradycardia, 
including as due to an undiagnosed illness. 

9.  Entitlement to service connection for generalized joint 
pains, including as due to an undiagnosed illness. 

10.  Entitlement to service connection for a skin disability, 
including as due to an undiagnosed illness. 

11.  Entitlement to service connection for adenocarcinoma of 
the colon, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1990 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1), to respond to a 
VCAA duty to notify, is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that not withstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the existence and etiology of any 
currently manifested headaches, 
arthralgias of the shoulders and elbows, 
stomach disability, psychological 
impotence, chronic fatigue, sinus 
bradycardia, generalized joint pains, 
skin disability, and adenocarcinoma of 
the colon.  The claims folder must be 
made available to the examiners for 
review and the examination reports should 
reflect that such review was 
accomplished.  With respect to the 
particular disability for which an 
examiner conducts an examination, each 
particular examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently has headaches, arthralgias of 
the shoulders and elbows, stomach 
disability, psychological impotence, 
chronic fatigue, sinus bradycardia, 
generalized joint pains, skin disability, 
or adenocarcinoma of the colon that is 
due to an undiagnosed illness or 
otherwise related to the veteran's active 
service.  If a chronic disability that is 
manifested by headaches, arthralgias of 
the shoulders and elbows, stomach 
disability, psychological impotence, 
chronic fatigue, sinus bradycardia, 
generalized joint pains, skin disability, 
or adenocarcinoma of the colon cannot be 
medically linked or attributed to a 
chronic undiagnosed illness, or otherwise 
related to the veteran's military 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiners should clearly 
and specifically so specify in the 
examination report.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If any claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate time to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



